18-cv-01060-EAS-EPD Doc #: 136-25 Filed: 02/17/21 Page: 1 of 1 PAGEID

                                 EFFECTIVE                 NUMBER
          Columbus Police          Jun. 30, 2015             1-04
          Division Directive     REVISED                   TOTAL PAGES
                                                                 1
                              Core Values



        PROFESSIONALISM
          Demonstrating excellence with leadership, cooperation, dedication and
          attention to detail.

        RESPECT
          Demonstrating appreciation for human dignity, diversity, and individual
          rights while holding reverence for human life above all else.

        INTEGRITY
          Consistently adhering to honesty and ethical behavior and accepting
          responsibility for our actions.

        DISCIPLINE
          Exhibiting proper conduct and self-control in the face of adversity through
          a commitment to training and organizational standards.

        ENTHUSIASM
          Serving with passion and a sense of urgency to make a difference in our
          community.




                                                                         Paige Aff.
                                                                           Ex. 2
           Directive 1-04              Issued 06/30/15                   Page 1 of 1



   CPD DM 006264                             0:0-cv-0000                                1/15/19
